IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00265-CV

IRONWOOD OIL & GAS LLC,
                                                          Appellant
v.

ELMER C. HONATH AND CHESTER G. NELSON,
                                    Appellee



                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D12-21145-CV


                          MEMORANDUM OPINION


      In this appeal, appellant, Ironwood Oil & Gas LLC challenges summary judgments

granted in favor of appellees, Elmer C. Honath and Chester G. Nelson. However, on May

27, 2015, the parties filed an “Agreed Motion for Judgment,” requesting that this Court

reverse the trial court’s summary-judgments and remand for entry of a judgment in

accordance with the parties’ settlement. See TEX. R. APP. P. 42.1(a)(2)(B). We grant the

parties’ motion.
       Accordingly, we set aside the trial court’s summary judgments without regard to

the merits and remand to the trial court for rendition of judgment consistent with the

parties’ settlement agreement. See id. Furthermore, in accordance with the parties’

“Agreed Motion for Judgment,” we order that all costs of court are taxed against the party

incurring same.



                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; judgments set aside and remanded
Opinion delivered and filed June 11, 2015
[CV06]




Ironwood Oil & Gas LLC v. Honath                                                    Page 2